DETAILED ACTION
Claims 1-18 and 21-22 are pending.
Claims 1, 8, and 16 are amended.
Claims 1-18 and 21-22 are rejected.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2020 and 02/12/2021 were filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
NPL Reference #2 of IDS 11/10/2020 is not being considered as no associated English translation was provided.


Double Patenting
Claims 1-3, 6-7; 8, 10-11; and 16-18 are no longer rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7; 8, 10-11; and 16-18 of U.S. Patent No. 9,953,059. As claim 1 of the instant application has been amended to add language unaddressed by claim 1 of application 14/036,659, which previously contained every element of claim 1 of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3; 8; and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrade et al., U.S. Patent Application Publication No. 2012/0054173 (published March 1, 2012; hereinafter Andrade) in view of Cammert et al., U.S. Patent Application Publication No. 2012/0166421 (provided in IDS; used in parent case; hereinafter Cammert) in view of Yan, U.S. Patent Application Publication No. 2006/0230029 (hereinafter Yan).

Regarding claim 1, Andrade teaches:
A computer-implemented method, comprising: receiving, by a computer system configured to execute computer-executable instructions, a continuous query to be executed on the event stream, (Andrade FIG. 1, ¶ 0025, ele. 130: an index 140 is built from the continuous query and relational tables 120 of a database during a build index step (S102); see also FIG. 6, ¶ 0037: the method performs a 
…
generating a physical query plan for the continuous query; (Andrade FIG. 1, ¶ 0025: a series of relational 150 queries are executed by sending parameters of each query and the index on streams of the corresponding continuous query during an execute step (S103). The continuous query may be represented as a streaming operator graph; the data from the relational tables may be loaded and used to initialize the state of operators of the streaming operator graph; see also FIG. 4, ¶ 0032-0034: the separated out query patterns 420 are matched with existing query patterns 430; the local states of operators of a streaming operator graph need to be updated)
…
determining that the operator is capable of being used on the event stream after being pre-populated with a state of the operator, (Andrade FIG. 3, ¶ 0032: determining an appropriate data representation for use by the continuous query 130 (S302), and storing that representation in an operator local state of the continuous query (S303). The method bulk-loads relations (data from the relations/tables) from the database and stores them in an appropriate representation as the initial state of the operators of the continuous query 130)
the state of the operator providing historical context associated with querying the historical data in the database; (Andrade ¶ 0031: CQL uses logical timestamps, which can be thought of as increasing integers starting from 0. The inputs to each relational operator in CQL are instantaneous relations, which are the snapshot of a relation at a given timestamp; ¶ 0036: operator Confluence2 504 has logically received all the messages it expected (e.g., 2), and proceeds with producing an output for this timestamp)

executing the corresponding archiver query on the historical data stored in the database to obtain a result set of data records; (Andrade ¶ 0033: FIG. 4 illustrates a method of implementing the execute step (S103); the separated out query patterns 420 are matched with existing query patterns 430, and the corresponding parameters of the separated out query patterns 420 are output as parameter streams 440, and routed to the appropriate one of the continuous queries 450 for execution to produce results 460 (S402))
initializing the state of the operator based at least in part on the result set of data records; and (Andrade FIGs. 3-4, ¶ 0032-0035: bulk-loads relations (data from the relations/tables) from the database and stores them in an appropriate representation as the initial state of the operators of the continuous query 130; the continuous query operator graph 211 of FIG. 2a, the build index step loads the map relation and sends it on the map edge. The data from the relation flows through the operator graph 211, eventually coming to rest in an operator local state area, which is may be referred to as synopses 310; see also ¶ 0035: the operator can perform its join as soon as it receives the changed data of table2)
executing the continuous query on the event stream in order to generate a snapshot output of one or more data values based at least in part on pre-populating the operator with the state of the operator. (Andrade ¶ 0032: FIG. 3 illustrates a method of implementing the build index step (S102); method bulk-loads relations (data from the relations/tables) from the database and stores them in an appropriate representation as the initial state of the operators of the continuous query 130 [see FIG. 3 ending with operator synopses 310] [built index is S102 of FIG. 1 ¶ S403 of FIG. 6 and leads to results 
Andrade does not expressly disclose:
identifying, by a computer system configured to execute computer-executable instructions, an archived relation associated with an application and associated with a window that includes historical data from a database and streaming data of an event stream;
…the continuous query identifying the archived relation and the historical data, the historical data being related to the event stream and comprising at least one event associated with the application from a previous time that precedes the receipt of the continuous query;
determining that an operator identified in the physical query plan is capable of being used to construct a corresponding archiver query based at least in part on a function being performed by the operator and a type of the operator;
However, Cammert teaches:
determining that an operator identified in the physical query plan is capable of being used to construct a corresponding archiver query based at least in part on a function being performed by the operator and a type of the operator; (Cammert ¶ 0067-0070 show that operators such as the project operator of S306 in FIG. 3 are used as they are "concrete operators able to execute the CEP query" [type] and as the project operator reduces the (name, age) tuple to (name), as that is the only piece of information requested by the query)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the query translation and execution with result presentation as in Cammert with the relational/continuous query transformation and result provisioning of Andrade.

Motivation to do so would be to improve the functioning of the management of relational query patterns being converted to continuous queries with the functioning of Cammert involving translating logical query graphs to physical query plans for graphs. Motivation to do so would also be to enable a user to dynamically modify at least one adaptable parameter of the at least one query at runtime without having to redeploy the at least one query and while continuing to receive the at least one stream of event data as seen in Cammert (¶ 0023). 
Andrade in view of Cammert does not expressly disclose:
identifying, by a computer system configured to execute computer-executable instructions, an archived relation associated with an application and associated with a window that includes historical data from a database and streaming data of an event stream;
…the continuous query identifying the archived relation and the historical data, the historical data being related to the event stream and comprising at least one event associated with the application from a previous time that precedes the receipt of the continuous query;
However, Yan teaches this as well as additional limitations as seen in detail below:
identifying, by a computer system configured to execute computer-executable instructions, an archived relation associated with an application and associated with a window that includes historical data from a database and streaming data of an event stream; (Yan FIG. 6, ¶ 0056: the Relations (e.g., Relation1) are tables or portions of tables in a relational database; see also Yan p5, ¶ 0060-0062 teaching a window w; see this in combination with ¶ 0059, "continuous queries 228 that join data streams 222 with tables containing data from one or more sources (e.g., 234 and/or 326)" and ¶ 0063, "query result may be updated in batch mode, such as in one-minute intervals between updates," collectively contemplating both historical data as well as streaming data; see Yan ¶ 0023, 0042, 0050 contemplating how the click/impression data of Table 1 can be tied to a web application)
receiving, by the computer system configured to execute the computer-executable instructions, a continuous query to be executed on the event stream, (Yan FIG. 6, ¶ 0056: Continuous query Stream9 is derived from BaseStream1 through the application of data cube operator; FIG. 4, ele. 406, ¶ 0059: advertiser rules 324 may include rules that correspond to continuous queries input at advertiser computer 104, communicated to ad placement computer 102, stored in advertisers' rules 240, and implemented as continuous queries 228 of data streams 222)
…the continuous query identifying the archived relation and the historical data, the historical data being related to the event stream and comprising at least one event associated with the application from a previous time that precedes the receipt of the continuous query; (Yan ¶ 0053: Continuous queries 228 are applied to data streams 222 or other continuous queries, and can also be joined with relations (tables); FIG. 6, ¶ 0056: Continuous query Stream9 is derived from BaseStream1 through the application of data cube operator. Stream 10 is the result of the joins between a filtered Stream9 and Relation5 [this in conjunction with FIG. 6 can be considered to teach a continuous query resulting from a relation5 relevant to an archived relation and from stream9 as relevant to historical data]; see p5, ¶ 0059-0062, Table 1 teaching a continuous SQL query involving input stream DailyCriteriaCreativeStats and further contemplating data retrieved over at least a period of a year [relevant to the claimed previous time preceding the receipt of the query]; see Yan ¶ 0023, 0042, 0050 contemplating how the click/impression data can be tied to a web application) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade as modified with the data stream processing and continuous queries of Yan.
In addition, both of the references (Andrade as modified and Yan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as processing incoming data streams and performing processing of continuous querying.
Motivation to do so would be to improve the functioning of the splitting of continuous queries as in Andrade as modified with the data stream and data table joining for continuous query processing shown in Yan. Motivation to do so would also be to generate statistics, alerts, and other information regarding online information in real time as shown in Yan (¶ 0005).

Regarding claim 8, Andrade teaches:
A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more computer systems, configure the one or more computer systems to perform at least: (Andrade ¶ 0043: at least a portion of the present invention is preferably implemented as an application comprising program instructions that are tangibly embodied on one or more computer readable medium(s) (i.e., program storage devices such as a hard disk, magnetic floppy disk, RAM, ROM, CD ROM, etc., and executable by any device or machine comprising suitable architecture, such as a general purpose digital computer having a processor, memory, and input/output interfaces))
instructions that cause the one or more computer systems to receive a continuous query to be executed on the event stream, (Andrade FIG. 1, ¶ 0025, ele. 130: an index 140 is built from the continuous query and relational tables 120 of a database during a build index step (S102); see also FIG. 6, ¶ 0037: the method performs a partitioning of a continuous query 130 into a partitioned continuous query 430 (S402); ABST: executing the continuous query based on the received data stream to generate query results for the series of relational queries)
…
instructions that cause the one or more computer systems to generate a physical query plan for the continuous query; (Andrade FIG. 1, ¶ 0025: a series of relational 150 queries are executed by sending parameters of each query and the index on streams of the corresponding continuous query during an execute step (S103). The continuous query may be represented as a streaming operator graph; the data from the relational tables may be loaded and used to initialize the state of operators of the streaming operator graph; see also FIG. 4, ¶ 0032-0034: the separated out query patterns 420 are matched with existing query patterns 430; the local states of operators of a streaming operator graph need to be updated)
…
instructions that cause the one or more computer systems to determine that the operator is capable of being used on the event stream after being pre-populated with a state of the operator, (Andrade FIG. 3, ¶ 0032: determining an appropriate data representation for use by the continuous query 130 (S302), and storing that representation in an operator local state of the continuous query (S303). The method bulk-loads relations (data from the relations/tables) from the database and stores them in an appropriate representation as the initial state of the operators of the continuous query 130)
the state of the operator providing historical context associated with querying the historical data in the database; (Andrade ¶ 0031: CQL uses logical timestamps, which can be thought of as increasing integers starting from 0. The inputs to each relational operator in CQL are instantaneous relations, which are the snapshot of a relation at a given timestamp; ¶ 0036: operator Confluence2 504 has logically received all the messages it expected (e.g., 2), and proceeds with producing an output for this timestamp)
instructions that cause the one or more computer systems to construct the archiver query for the operator; (Andrade FIG. 1, ¶ 0025: an index 140 is built from the continuous query and relational tables 120 of a database during a build index step (S102), and a series of relational 150 queries are executed by sending parameters of each query and the index on streams of the corresponding continuous query during an execute step (S103))
instructions that cause the one or more computer systems to execute the corresponding archiver query on the historical data stored in the database to obtain a result set of data records; (Andrade ¶ 0033: FIG. 4 illustrates a method of implementing the execute step (S103); the separated out query patterns 420 are matched with existing query patterns 430, and the corresponding parameters of the separated out query patterns 420 are output as parameter streams 440, and routed to the appropriate one of the continuous queries 450 for execution to produce results 460 (S402))
instructions that cause the one or more computer systems to initialize the state of the operator based at least in part on the result set of data records; and (Andrade FIGs. 3-4, ¶ 0032-0035: bulk-loads relations (data from the relations/tables) from the database and stores them in an appropriate representation as the initial state of the operators of the continuous query 130; the continuous query operator graph 211 of FIG. 2a, the build index step loads the map relation and sends it on the map edge. The data from the relation flows through the operator graph 211, eventually coming to rest in an operator local state area, which is may be referred to as synopses 310; see also ¶ 0035: the operator can perform its join as soon as it receives the changed data of table2)
instructions that cause the one or more computer systems to execute the continuous query on the event stream in order to generate a snapshot output of one or more data values based at least in part on pre-populating the operator with the state of the operator. (Andrade ¶ 0032: FIG. 3 illustrates a method of implementing the build index step (S102); method bulk-loads relations (data from the relations/tables) from the database and stores them in an appropriate representation as the initial state of the operators of the continuous query 130 [see FIG. 3 ending with operator synopses 310] [built index is S102 of FIG. 1 ¶ S403 of FIG. 6 and leads to results 160 and results 460]; see ¶ 0014 teaching stream processing: executing the continuous query based on the received parameter-data stream to generate query results)
Andrade does not expressly disclose:
instructions that cause the one or more computer systems to identify an archived relation associated with an application and associated with a window that includes historical data from a database and streaming data of an event stream;
…the continuous query identifying the archived relation and the historical data, the historical data being related to the event stream and comprising at least one event associated with the application from a previous time that precedes the receipt of the continuous query;
instructions that cause the one or more computer systems to determine that an operator identified in the physical query plan is capable of being used to construct a corresponding archiver query based at least in part on a function being performed by the operator and a type of the operator;
However, Cammert teaches:
instructions that cause the one or more computer systems to determine that an operator identified in the physical query plan is capable of being used to construct a corresponding archiver query based at least in part on a function being performed by the operator and a type of the operator; (Cammert ¶ 0067-0070 show that operators such as the project operator of S306 in FIG. 3 are used as they are "concrete operators able to execute the CEP query" [type] and as the project operator reduces the (name, age) tuple to (name), as that is the only piece of information requested by the query) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the query translation and execution with result presentation as in Cammert with the relational/continuous query transformation and result provisioning of Andrade.
In addition, both of the references (Andrade and Cammert) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing continuous queries in data/event stream environments.
Motivation to do so would be to improve the functioning of the management of relational query patterns being converted to continuous queries with the functioning of Cammert involving translating logical query graphs to physical query plans for graphs. Motivation to do so would also be to enable a user to dynamically modify at least one adaptable parameter of the at least one query at runtime without having to redeploy the at least one query and while continuing to receive the at least one stream of event data as seen in Cammert (¶ 0023). 
Andrade in view of Cammert does not expressly disclose:
instructions that cause the one or more computer systems to identify an archived relation associated with an application and associated with a window that includes historical data from a database and streaming data of an event stream;
…the continuous query identifying the archived relation and the historical data, the historical data being related to the event stream and comprising at least one event associated with the application from a previous time that precedes the receipt of the continuous query;
However, Yan teaches this as well as additional limitations as seen in detail below:
instructions that cause the one or more computer systems to identify an archived relation associated with an application and associated with a window that includes historical data from a database and streaming data of an event stream; (Yan FIG. 6, ¶ 0056: the Relations (e.g., Relation1) are tables or portions of tables in a relational database; see also Yan p5, ¶ 0060-0062 teaching a window w; see this in combination with ¶ 0059, "continuous queries 228 that join data streams 222 with tables containing data from one or more sources (e.g., 234 and/or 326)" and ¶ 0063, "query result may be updated in batch mode, such as in one-minute intervals between updates," collectively contemplating both historical data as well as streaming data; see Yan ¶ 0023, 0042, 0050 contemplating how the click/impression data of Table 1 can be tied to a web application)
instructions that cause the one or more computer systems to receive a continuous query to be executed on the event stream, (Yan FIG. 6, ¶ 0056: Continuous query Stream9 is derived from BaseStream1 through the application of data cube operator; FIG. 4, ele. 406, ¶ 0059: advertiser rules 324 may include rules that correspond to continuous queries input at advertiser computer 104, communicated to ad placement computer 102, stored in advertisers' rules 240, and implemented as continuous queries 228 of data streams 222)
…the continuous query identifying the archived relation and the historical data, the historical data being related to the event stream and comprising at least one event associated with the application from a previous time that precedes the receipt of the continuous query; (Yan ¶ 0053: Continuous queries 228 are applied to data streams 222 or other continuous queries, and can also be joined with relations (tables); FIG. 6, ¶ 0056: Continuous query Stream9 is derived from BaseStream1 through the application of data cube operator. Stream 10 is the result of the joins between a filtered Stream9 and Relation5 [this in conjunction with FIG. 6 can be considered to teach a continuous query resulting from a relation5 relevant to an archived relation and from stream9 as relevant to historical data]; see p5, ¶ 0059-0062, Table 1 teaching a continuous SQL query involving input stream DailyCriteriaCreativeStats and further contemplating data retrieved over at least a period of a year [relevant to the claimed previous time preceding the receipt of the query]; see Yan ¶ 0023, 0042, 0050 contemplating how the click/impression data can be tied to a web application) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade as modified with the data stream processing and continuous queries of Yan.
In addition, both of the references (Andrade as modified and Yan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as processing incoming data streams and performing processing of continuous querying.
Motivation to do so would be to improve the functioning of the splitting of continuous queries as in Andrade as modified with the data stream and data table joining for continuous query processing shown in Yan. Motivation to do so would also be to generate statistics, alerts, and other information regarding online information in real time as shown in Yan (¶ 0005).

Regarding claim 16, Andrade teaches:
A system, comprising: a memory storing a plurality of instructions; and a central processing unit configured to access the memory, wherein the central processing unit is further configured to execute the plurality of instructions to at least: (Andrade ¶ 0043: at least a portion of the present invention is preferably implemented as an application comprising program instructions that are tangibly embodied on one or more computer readable medium(s) (i.e., program storage devices such as a hard disk, magnetic floppy disk, RAM, ROM, CD ROM, etc., and executable by any device or machine comprising suitable architecture, such as a general purpose digital computer having a processor, memory, and input/output interfaces))
…
receive a continuous query to be executed on the event stream, (Andrade FIG. 1, ¶ 0025, ele. 130: an index 140 is built from the continuous query and relational tables 120 of a database during a build index step (S102); see also FIG. 6, ¶ 0037: the method performs a partitioning of a continuous query 130 into a partitioned continuous query 430 (S402); ABST: executing the continuous query based on the received data stream to generate query results for the series of relational queries)
…
generate a physical query plan for the continuous query; (Andrade FIG. 1, ¶ 0025: a series of relational 150 queries are executed by sending parameters of each query and the index on streams of the corresponding continuous query during an execute step (S103). The continuous query may be represented as a streaming operator graph; the data from the relational tables may be loaded and used to initialize the state of operators of the streaming operator graph; see also FIG. 4, ¶ 0032-0034: the separated out query patterns 420 are matched with existing query patterns 430; the local states of operators of a streaming operator graph need to be updated)
…
determine that the operator is capable of being used on the event stream after being pre-populated with a state of the operator, (Andrade FIG. 3, ¶ 0032: determining an appropriate data representation for use by the continuous query 130 (S302), and storing that representation in an operator local state of the continuous query (S303). The method bulk-loads relations (data from the relations/tables) from the database and stores them in an appropriate representation as the initial state of the operators of the continuous query 130)
the state of the operator providing historical context associated with querying the historical data in the database; (Andrade ¶ 0031: CQL uses logical timestamps, which can be thought of as increasing integers starting from 0. The inputs to each relational operator in CQL are instantaneous relations, which are the snapshot of a relation at a given timestamp; ¶ 0036: operator Confluence2 504 has logically received all the messages it expected (e.g., 2), and proceeds with producing an output for this timestamp)
construct the archiver query for the operator; (Andrade FIG. 1, ¶ 0025: an index 140 is built from the continuous query and relational tables 120 of a database during a build index step (S102), and a series of relational 150 queries are executed by sending parameters of each query and the index on streams of the corresponding continuous query during an execute step (S103))
execute the corresponding archiver query on the historical data stored in the database to obtain a result set of data records; (Andrade ¶ 0033: FIG. 4 illustrates a method of implementing the execute step (S103); the separated out query patterns 420 are matched with existing query patterns 430, and the corresponding parameters of the separated out query patterns 420 are output as parameter streams 440, and routed to the appropriate one of the continuous queries 450 for execution to produce results 460 (S402))
initialize the state of the operator based at least in part on the result set of data records; and (Andrade FIGs. 3-4, ¶ 0032-0035: bulk-loads relations (data from the relations/tables) from the database and stores them in an appropriate representation as the initial state of the operators of the continuous query 130; the continuous query operator graph 211 of FIG. 2a, the build index step loads the map relation and sends it on the map edge. The data from the relation flows through the operator graph 211, eventually coming to rest in an operator local state area, which is may be referred to as synopses 310; see also ¶ 0035: the operator can perform its join as soon as it receives the changed data of table2)
execute the continuous query on the event stream in order to generate a snapshot output of one or more data values based at least in part on pre-populating the operator with the state of the operator. (Andrade ¶ 0032: FIG. 3 illustrates a method of implementing the build index step (S102); method bulk-loads relations (data from the relations/tables) from the database and stores them in an appropriate representation as the initial state of the operators of the continuous query 130 [see FIG. 3 ending with operator synopses 310] [built index is S102 of FIG. 1 ¶ S403 of FIG. 6 and leads to results 160 and results 460]; see ¶ 0014 teaching stream processing: executing the continuous query based on the received parameter-data stream to generate query results)
Andrade does not expressly disclose:
identifying, by a computer system configured to execute computer-executable instructions, an archived relation associated with an application and associated with a window that includes historical data from a database and streaming data of an event stream;
…the continuous query identifying the archived relation and the historical data, the historical data being related to the event stream and comprising at least one event associated with the application from a previous time that precedes the receipt of the continuous query;
…
determine that an operator identified in the physical query plan is capable of being used to construct a corresponding archiver query based at least in part on a function being performed by the operator and a type of the operator;
However, Cammert teaches:
determine that an operator identified in the physical query plan is capable of being used to construct a corresponding archiver query based at least in part on a function being performed by the operator and a type of the operator; (Cammert ¶ 0067-0070 show that operators such as the project operator of S306 in FIG. 3 are used as they are "concrete operators able to execute the CEP query" [type] and as the project operator reduces the (name, age) tuple to (name), as that is the only piece of information requested by the query) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the query translation and execution with result presentation as in Cammert with the relational/continuous query transformation and result provisioning of Andrade.
In addition, both of the references (Andrade and Cammert) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing continuous queries in data/event stream environments.
Motivation to do so would be to improve the functioning of the management of relational query patterns being converted to continuous queries with the functioning of Cammert involving translating logical query graphs to physical query plans for graphs. Motivation to do so would also be to enable a user to dynamically modify at least one adaptable parameter of the at least one query at runtime without having to redeploy the at least one query and while continuing to receive the at least one stream of event data as seen in Cammert (¶ 0023).
Andrade in view of Cammert does not expressly disclose:
identify an archived relation associated with an application and associated with a window that includes historical data from a database and streaming data of an event stream;
…the continuous query identifying the archived relation and the historical data, the historical data being related to the event stream and comprising at least one event associated with the application from a previous time that precedes the receipt of the continuous query;
However, Yan teaches this as well as additional limitations as seen in detail below:
identify an archived relation associated with an application and associated with a window that includes historical data from a database and streaming data of an event stream; (Yan FIG. 6, ¶ 0056: the Relations (e.g., Relation1) are tables or portions of tables in a relational database; see also Yan p5, ¶ 0060-0062 teaching a window w; see this in combination with ¶ 0059, "continuous queries 228 that join data streams 222 with tables containing data from one or more sources (e.g., 234 and/or 326)" and ¶ 0063, "query result may be updated in batch mode, such as in one-minute intervals between updates," collectively contemplating both historical data as well as streaming data; see Yan ¶ 0023, 0042, 0050 contemplating how the click/impression data of Table 1 can be tied to a web application)
receive a continuous query to be executed on the event stream, (Yan FIG. 6, ¶ 0056: Continuous query Stream9 is derived from BaseStream1 through the application of data cube operator; FIG. 4, ele. 406, ¶ 0059: advertiser rules 324 may include rules that correspond to continuous queries input at advertiser computer 104, communicated to ad placement computer 102, stored in advertisers' rules 240, and implemented as continuous queries 228 of data streams 222)
…the continuous query identifying the archived relation and the historical data, the historical data being related to the event stream and comprising at least one event associated with the application from a previous time that precedes the receipt of the continuous query; (Yan ¶ 0053: Continuous queries 228 are applied to data streams 222 or other continuous queries, and can also be joined with relations (tables); FIG. 6, ¶ 0056: Continuous query Stream9 is derived from BaseStream1 through the application of data cube operator. Stream 10 is the result of the joins between a filtered Stream9 and Relation5 [this in conjunction with FIG. 6 can be considered to teach a continuous query resulting from a relation5 relevant to an archived relation and from stream9 as relevant to historical data]; see p5, ¶ 0059-0062, Table 1 teaching a continuous SQL query involving input stream DailyCriteriaCreativeStats and further contemplating data retrieved over at least a period of a year [relevant to the claimed previous time preceding the receipt of the query]; see Yan ¶ 0023, 0042, 0050 contemplating how the click/impression data can be tied to a web application) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade as modified with the data stream processing and continuous queries of Yan.
In addition, both of the references (Andrade as modified and Yan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as processing incoming data streams and performing processing of continuous querying.
Motivation to do so would be to improve the functioning of the splitting of continuous queries as in Andrade as modified with the data stream and data table joining for continuous query processing shown in Yan. Motivation to do so would also be to generate statistics, alerts, and other information regarding online information in real time as shown in Yan (¶ 0005).

Regarding claims 2 and 17, Andrade in view of Cammert and Yan teaches all the features with respect to claims 1 and 16 above including:
constructing an archiver query clause for the operator based at least in part on the SQL equivalent expression. (Andrade ¶ 0025-0026: continuous query may be written using the continuous query language (CQL), which is a StreamSQL dialect. StreamSQL is a family of SQL-like languages for stream processing [teaches SQL equivalent expression]; prepare step (S101) may include representing the relational queries as a streaming operator graph by converting the parameter of the series of relational queries into a stream and converting an operator of the relational queries that uses the parameter into a relational Join operator receiving the stream)

Regarding claims 3 and 18, Andrade in view of Cammert and Yan teaches all the features with respect to claims 2 and 17 above including:
constructing the output SQL expression for the operator based at least in part on the archiver query clause. (Cammert ¶ 0066-0067: a data stream named "PersonsInRoom" is provided and carries information about persons (name and age) located within a room. An illustrative query that determines the names of persons of age up to 30 within the room is to be run on the PersonsInRoom data stream. Formulated in SQL (for data streams), the query would be as follows: SELECT name FROM PersonsInRoom WHERE age<=30;)


Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrade in view of Cammert and Yan and Jain et al., U.S. Patent Application Publication No. 2009/0106214 (provided in IDS; hereinafter Jain).

Regarding claims 4 and 12, Andrade in view of Cammert and Yan teaches all the features with respect to claims 1 and 8 above but does not expressly disclose:
wherein the operator is a lowest stateful operator of the physical query plan.
However, Jain teaches:
wherein the operator is a lowest stateful operator of the physical query plan. (Jain ¶ 0077: the computer performs act 511 (FIG. 5B) wherein the level L is set to zero, after which time the computer enters a loop between act 512 of FIG. 5B (which initializes a current operator Oi to a first operator at level L) ; claim 1: prior to execution of the new continuous query, propagating from the first operator to the second operator, a current state of a relation if said relation is output by the first operator) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade with the data stream management system and continuous query addition of Jain.
In addition, both of the references (Andrade and Jain) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing data streams and continuous queries.
Motivation to do so would be to improve the functioning of the management and splitting of continuous queries as in Andrade with the modification of execution plans while executing previously registered continuous queries as seen in Jain. Motivation to do so would also be to allow continued receipt of input streams and transmission of output streams (Jain ¶ 0020), relax restrictions on the types of added queries (Jain ¶ 0021), and to propagate current state information to operators for a new query (Jain ¶ 0022) such as newly coupled operators as taught by Jain (¶ 0023).

Claims 5-7 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrade in view of Cammert and Yan and Hsu et al., U.S. Patent Application Publication No. 2012/0078951 (published March 29, 2012; previously utilized as a tertiary reference in the independent claims; hereinafter Hsu).

Regarding claims 5 and 13, Andrade in view of Cammert and Yan teaches all the features with respect to claims 1 and 9 above but does not expressly disclose:
wherein the operator maintains a lineage synopsis.
However, Hsu teaches:
wherein the operator maintains a lineage synopsis. (Hsu ¶ 0098: UDBF operator 340 may allow data to be retained between query cycles to have the data states traceable continuously)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade with the data stream processing and cut-rewinding of Hsu.
In addition, both of the references (Andrade and Hsu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as processing incoming data streams and performing divided processing of continuous querying.
Motivation to do so would be to improve the functioning of the splitting of continuous queries as in Andrade with the cut-rewind procedures of Hsu allowing queries to execute in continuous cycles for constant operations on data streams. Motivation to do so would also be to create systems to more efficiently handle the processing of data streams as seen in Hsu (¶ 0004). 

Regarding claim 6, Andrade in view of Cammert and Yan teaches all the features with respect to claim 1 above but does not expressly disclose:
constructing a list of tuples for the operator from the result set of data records,
at least one tuple in the list of tuples is constructed based at least in part on a subset of attributes of the result set of data records. 
However, Hsu teaches:
constructing a list of tuples for the operator from the result set of data records, (Hsu ¶ 0021: Record data (records) may be or include "tuples" or ordered lists of data elements; see also ¶ 0126-0128 teaching mapping records to new records (or tuples))
at least one tuple in the list of tuples is constructed based at least in part on a subset of attributes of the result set of data records.  (Hsu ¶ 0126-0128: records having different attributes such as "dog" and "cat" could be mapped, for grouping purposes, to new records (or tuples) where each has attributes of "animal" instead of "dog" or "cat") 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade with the data stream processing and cut-rewinding of Hsu.
In addition, both of the references (Andrade and Hsu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as processing incoming data streams and performing divided processing of continuous querying.
Motivation to do so would be to improve the functioning of the splitting of continuous queries as in Andrade with the cut-rewind procedures of Hsu allowing queries to execute in continuous cycles for constant operations on data streams. Motivation to do so would also be to create systems to more efficiently handle the processing of data streams as seen in Hsu (¶ 0004). 

Regarding claim 7, Andrade in view of Cammert and Yan and Hsu teaches all the features with respect to claim 6 above including:
initializing the state of the operator based at least in part on the list of tuples; (Hsu ¶ 0053-0058: when processing the records of the next portion (e.g. 120B), query engine will continue execution starting again with step 11; Query engine 100 may be configured, for example, to trace (or save) applications contexts (including execution states) continuously, including the state of buffer 165; see also ¶ 0021: Record data (records) may be or include "tuples" or ordered lists of data elements)
generating the snapshot output of the one or more data values related to the application based at least in part on the list of tuples. (Hsu ¶ 0096: UDF with a storage element, such as a data buffer, may be used for caching stream processing data and state information; it may also be possible to use UDBF operator 340 as an "emitter" for delivering stored analysis results to interested clients (database analysis applications) in the middle of a processing cycle; A UDBF used as an "emitter" (for example, to broadcast results, to a client application) may allow history sensitive data, such as a running tally or moving average, to be made available during the running of a continuous query [this shows snapshot output]; see also FIG. 1A, ¶ 0043, 0049 teaching the results 150 output occurring based on incoming data stream 120: Data stream 120 may be a continuous flow of records (tuples) 121, 122, 123, . . . , 129)

Regarding claim 14, Andrade in view of Cammert and Yan teaches all the features with respect to claim 8 above but does not expressly disclose:
instructions that cause the one or more computer systems to display the snapshot output of the one or more data values related to the application to a user of the application via a display device.
However, Hsu teaches:
instructions that cause the one or more computer systems to display the snapshot output of the one or more data values related to the application to a user of the application via a display device. (Hsu ¶ 0058: Retaining the continuity of the application context may allow for "sliding window" and history-sensitive operations. Further, history-sensitive data, such as a moving average may be output; ¶ 0096: use UDBF operator 340 as an "emitter" for delivering stored analysis results to interested clients (database analysis applications) in the middle of a processing cycle; ¶ 0227: output may be a stream consisting of a sequence of chunks, with each chunk representing the query result of one execution cycle; see also display devices of ¶ 0019; see also ¶ 0035: permit stream results to be made available or "committed" to a database or a client application) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade with the data stream processing and cut-rewinding of Hsu.
In addition, both of the references (Andrade and Hsu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as processing incoming data streams and performing divided processing of continuous querying.
Motivation to do so would be to improve the functioning of the splitting of continuous queries as in Andrade with the cut-rewind procedures of Hsu allowing queries to execute in continuous cycles for constant operations on data streams. Motivation to do so would also be to create systems to more efficiently handle the processing of data streams as seen in Hsu (¶ 0004). 

Regarding claim 15, Andrade in view of Cammert and Yan teaches all the features with respect to claim 8 above but does not expressly disclose:
instructions that cause the one or more computer systems to process incoming real-time events related to the application based at least in part on the snapshot output of the one or more data values.
However, Hsu teaches:
instructions that cause the one or more computer systems to process incoming real-time events related to the application based at least in part on the snapshot output of the one or more data values. (Hsu ¶ 0208: Data stream 770 (the vehicle emission stream) may be read in a real-time mode where the data may be received from a data driver outside of the query engine with real-time intervals; Hsu ¶ 0208-0210 teach query processing real-time data: query processing steps run cycle-by-cycle on the parallel database, each cycle processing data falling in a one-minute time window; see also ¶ 0058 teaching a "snapshot output": Retaining the continuity of the application context may allow for "sliding window" and history-sensitive operations. Further, history-sensitive data, such as a moving average may be output) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade with the data stream processing and cut-rewinding of Hsu.
In addition, both of the references (Andrade and Hsu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as processing incoming data streams and performing divided processing of continuous querying.
Motivation to do so would be to improve the functioning of the splitting of continuous queries as in Andrade with the cut-rewind procedures of Hsu allowing queries to execute in continuous cycles for constant operations on data streams. Motivation to do so would also be to create systems to more efficiently handle the processing of data streams as seen in Hsu (¶ 0004). 

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrade in view of Cammert and Yan and Hsu and Goldstein et al., U.S. Patent Application Publication No. 2009/0319501 (provided in IDS; hereinafter Goldstein).

Regarding claim 9, Andrade in view of Cammert and Yan teaches all the features with respect to claim 8 above.
Andrade teaches:
construct a structured query language (SQL) equivalent expression corresponding to an attribute utilized by the operator; (Andrade ¶ 0025-0026: the data from the relational tables may be loaded and used to initialize the state of operators of the streaming operator graph. The data may be chosen based on the continuous query; The continuous query may be written using the continuous query language (CQL), which is a StreamSQL dialect. StreamSQL is a family of SQL-like languages for stream processing)
…
construct the archiver query for the operator… (Andrade ¶ 0025-0026: continuous query may be written using the continuous query language (CQL), which is a StreamSQL dialect. StreamSQL is a family of SQL-like languages for stream processing; prepare step (S101) may include representing the relational queries as a streaming operator graph by converting the parameter of the series of relational queries into a stream and converting an operator of the relational queries that uses the parameter into a relational Join operator receiving the stream)
Cammert also teaches:
construct a structured query language (SQL) equivalent expression corresponding to an attribute utilized by the operator; (Cammert ¶ 0068-0070 teaches operators; ¶ 0073-0076: The temporal window is adaptable, and the SQL-like query is as follows: SELECT AVG(VALUE) FROM STREAM WINDOW(RANGE [1] HOUR);)
Cammert teaches:
construct an output SQL expression for the operator… (Cammert ¶ 0068-0070 teaches operators; ¶ 0066-0067: Formulated in SQL (for data streams), the query would be as follows: SELECT name FROM PersonsInRoom WHERE age<=30) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the query translation and execution with result presentation as in Cammert with the relational/continuous query transformation and result provisioning of Andrade.
In addition, both of the references (Andrade and Cammert) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing continuous queries in data/event stream environments.
Motivation to do so would be to improve the functioning of the SQL-like languages for stream processing with the SQL and SQL-like queries of Cammert. Motivation to do so would also be to enable a user to dynamically modify at least one adaptable parameter of the at least one query at runtime without having to redeploy the at least one query and while continuing to receive the at least one stream of event data as seen in Cammert (¶ 0023).
Andrade in view of Cammert and Yan does not expressly disclose the bolded limitation shown below:
construct an output SQL expression for the operator based at least in part on the SQL equivalent expression; 
Andrade in view of Cammert and Yan further does not expressly disclose:
construct the archiver query for the operator based at least in part on the output SQL expression.
However, Hsu teaches:
constructing the archiver query for the operator based at least in part on the output SQL expression; (Hsu ¶ 0032: An SQL query may be written with expressions that may contain references to an SSF and a UDBF. Such a query may be parsed, optimized and compiled for query engine processing and may facilitate data stream processing using a cut-rewind process; see also the upper portions of FIG. 3, ¶ 0076-0081 discussing expressions linked to operators) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade with the data stream processing and cut-rewinding of Hsu.
In addition, both of the references (Andrade and Hsu) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as processing incoming data streams and performing divided processing of continuous querying.
Motivation to do so would be to improve the functioning of the SQL-like languages for stream processing with the SQL language input and parsing of Hsu. Motivation to do so would also be to create systems to more efficiently handle the processing of data streams as seen in Hsu (¶ 0004).
Andrade in view of Cammert and Yan and Hsu does not expressly disclose the bolded limitation shown below:
constructing an output SQL expression for the operator based at least in part on the SQL equivalent expression; and
However, Goldstein, in addition to teaching the following limitation:
constructing a structured query language (SQL) equivalent expression corresponding to an attribute utilized by the operator; (Goldstein ¶ 0051:  If the streaming language query is categorized as a SQL-like operator, then it is translated using a SQL-like operator translation technique)
[Goldstein] further teaches:
constructing an output SQL expression for the operator based at least in part on the SQL equivalent expression; and (Goldstein ¶ 0051: The results of the translation of each of the streaming operators are composed to bring the translation results together and generate a SQL query (box 670). The output of the database operator translator 250 is SQL query that is a translation of the streaming language query, or, more correctly, a translation into SQL operators of each of the streaming operators that make up the streaming language query (box 680).) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the query translation and execution with result presentation as in Cammert with the streaming and SQL query management of Goldstein.
In addition, both of the references (Andrade and Goldstein) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing continuous and SQL queries in data/event stream environments.
Motivation to do so would be to improve the functioning of the SQL-like languages for stream processing with the SQL query translation of Goldstein. Motivation to do so would also be to utilize more desirable techniques for historic stream query processing of stream logs as taught by Goldstein (¶ 0006).

Regarding claim 10, Andrade in view of Cammert and Yan and Hsu and Goldstein teaches all the features with respect to claim 9 above including:
constructing an archiver query clause for the operator based at least in part on the SQL equivalent expression. (Andrade ¶ 0025-0026: continuous query may be written using the continuous query language (CQL), which is a StreamSQL dialect. StreamSQL is a family of SQL-like languages for stream processing [teaches SQL equivalent expression]; prepare step (S101) may include representing the relational queries as a streaming operator graph by converting the parameter of the series of relational queries into a stream and converting an operator of the relational queries that uses the parameter into a relational Join operator receiving the stream)

Regarding claim 11, Andrade in view of Cammert and Yan and Hsu and Goldstein teaches all the features with respect to claim 10 above including:
constructing the output SQL expression for the operator based at least in part on the archiver query clause. (Cammert ¶ 0066-0067: a data stream named ""PersonsInRoom"" is provided and carries information about persons (name and age) located within a room. An illustrative query that determines the names of persons of age up to 30 within the room is to be run on the PersonsInRoom data stream. Formulated in SQL (for data streams), the query would be as follows: SELECT name FROM PersonsInRoom WHERE age<=30;) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the query translation and execution with result presentation as in Cammert with the relational/continuous query transformation and result provisioning of Andrade.
In addition, both of the references (Andrade and Cammert) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as utilizing continuous queries in data/event stream environments.
Motivation to do so would be to improve the functioning of the SQL-like languages for stream processing with the SQL and SQL-like queries of Cammert. Motivation to do so would also be to enable a user to dynamically modify at least one adaptable parameter of the at least one query at runtime without having to redeploy the at least one query and while continuing to receive the at least one stream of event data as seen in Cammert (¶ 0023).

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andrade in view of Cammert and Yan and Schoning et al., U.S. Patent Application Publication No. 2011/0178775 (previously utilized as a tertiary reference in the independent claims; hereinafter Schoning).

Regarding claim 21, Andrade in view of Cammert and Yan teaches all the features with respect to claim 1 above but does not expressly disclose:
initializing the state of the operator comprises pre-populating the operator with the state of the operator based at least in part on the result set of data records; and
executing the continuous query on the event stream is based at least in part on the query plan and on using the pre-populated operator on the event stream.
However, Schoning teaches:
initializing the state of the operator comprises pre-populating the operator with the state of the operator based at least in part on the result set of data records; and (Schoning ¶ 0049: In order to wind back to time t, the continuous query 100 has to be analyzed to a certain extent; The earliest such point in time is referred to as T hereinafter. The query 100 is then re-run on the recorded input data streams 201 starting at T and all intermediate processing states within the query operators of the query 100 are memorized/recorded, until the first output event beyond time t is generated)
executing the continuous query on the event stream is based at least in part on the query plan and on using the pre-populated operator on the event stream. (Schoning teaches re-running a continuous query with all appropriate inputs as recorded in ¶ 0049-0052: The query 100 is then re-run on the recorded input data streams 201 starting at T and all intermediate processing states within the query operators of the query 100 are memorized/recorded, until the first output event beyond time t is generated; see also FIG. 5, ¶ 0052: FIG. 5 shows that the origin of "date" and "name" is traced back in the operator graph and that the respective values are inserted where appropriate)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade as modified with the data stream processing and continuous queries of Schoning.
In addition, both of the references (Andrade as modified and Schoning) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as processing incoming data streams and performing processing of continuous querying.
Motivation to do so would be to improve the functioning of the splitting of continuous queries as in Andrade as modified with the wind back and trace back event stream functionality of Schoning. Motivation to do so would also be to provide an improved approach to analyzing continuous queries over data streams as seen in Schoning (¶ 0006-0010).

Regarding claim 22, Andrade in view of Cammert and Yan teaches all the features with respect to claim 1 above but does not expressly disclose:
the archived relation is configured as a time-bounded window on the event stream;
the archived relation comprises at least a portion of the historical data upon creation of the archived relation; and
the previous time precedes the creation of the archived relation.
However, Schoning teaches:
the archived relation is configured as a time-bounded window on the event stream; (Schoning teaches an interval of a given input data stream as seen in at least ¶ 0002: streaming data, i.e. on a consecutive sequence of data items (also called events) captured by a sensor; ¶ 0019: the analysis system may further comprise a stream logger, adapted for recording the at least one input data stream into at least one recorded input data stream; ¶ 0035: The stream logger 20 may be configured to provide a pre-defined amount of historical data (i.e. recordings of a certain time interval of a given input data stream and/or corresponding output data stream))
the archived relation comprises at least a portion of the historical data upon creation of the archived relation; and the previous time precedes the creation of the archived relation. (Schoning ¶ 0019: stream logger, adapted for recording the at least one input data stream into at least one recorded input data stream ... the at least one recorded input data stream may be used as initial feed to the at least one modified continuous query; ¶ 0022: the analyzer may be adapted for re-executing the at least one continuous query on the at least one recorded input data stream starting at the at least one selected event) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data stream processing and query partitioning of Andrade as modified with the data stream processing and continuous queries of Schoning.
In addition, both of the references (Andrade as modified and Schoning) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as processing incoming data streams and performing processing of continuous querying.
Motivation to do so would be to improve the functioning of the splitting of continuous queries as in Andrade as modified with the wind back and trace back event stream functionality of Schoning. Motivation to do so would also be to provide an improved approach to analyzing continuous queries over data streams as seen in Schoning (¶ 0006-0010).


Response to Arguments
Double Patenting
Applicant’s arguments, see pp9-10, filed 10/08/2020, with respect to the double patenting rejection, have been considered; the double patenting rejection is no longer being maintained.

35 U.S.C. 103
Applicant’s arguments, see pp11-12, filed 10/08/2020, with respect to the rejection(s) of claim(s) 1, 8, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
The dependent claims remain rejected at least by virtue of their dependency on rejected base claims. Further, in response to Applicant’s arguments, see pp12-13, for the dependent claims, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al., U.S. Patent Application Publication No. 2007/0136239, “Stream Data Processing System and Method for Avoiding Duplication of Data Process,” relevant to independent claims 1, 8, and 16
See especially Lee FIG. 7, ¶ 0065 (further referring to FIG. 4, ele. 450) teaching processing stream data based on a query syntax window definition resulting in a window evaluation result (shown in FIG. 4 to be capable of differing depending on the time of the window).
See also Lee FIG. 8, ¶ 0067-0071 further teaching window definitions and determining whether the previous query condition evaluation result is pre-stored (or if there is no pre-stored result whatsoever); this is relevant to claims 1, 8, and 16, especially a window that includes both historical data from a database as well as streaming data of an event stream.

Chen et al., U.S. Patent Application Publication No. 2013/0290368 (filed April 27, 2012), “Bayesian Networks of Continuous Queries,” relevant to independent claims 1, 8, and 16
See Chen FIG. 3, ¶ 0021, ele. 310+ teaching receiving events.
See also Chen FIG. 3, ¶ 0022, ele. 324+ teaching constructing a continuous query.

Golab et al., “Processing Sliding Window Multi-Joins in Continuous Queries over Data Streams,” Proceedings of the 29th VLDB Conference, Berlin, Germany, 2003

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 7, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164